FUNK, J.
Epitomized Opinion
This was a suit to declare a trust to certain land. The plaintiff’s petition alleged that one Pfeiffer had fraudulently obtained from plaintiff an option to purchase certain land under fraudulent representations that he would improve and develop this land. The petition also set up that Pfeiffer conveyed this land to the Miller Land Co. for the purpose of carrying out this fraudulent intent. Defendant filed a motion to strike certain matters from the petition, which was overruled. Later an amended petition was filed and the same motion renewed asking that the same matters be stricken out and that the plaintiff be compelled to attach a copy of the opinion and written agreement. As this motion was fully sustained, another amended petition was filed. _ A demurrer was then sustained to this petition. Final judgment was then rendered and plaintiff filed, its petition in error in the court of appeals. The court in reversing the judgment of the lower court held:
1. In an action of fraud much latitude is permitted in setting forth the facts and surrounding eircum-dtances upon which said fraud is predicated, and it is error for a court to strike out certain statements find allegations even though they include some irrelevant matters.
;2. As the option and written agreement between plaintiff and defendant were not such contracts evidencing an indebtedness as is contemplated under GC. Sec. 11333, such writings are not required to be attached to the p etition.
3. Where a person procures property from another under certain representation, promises, statements and agreement, with the absolute intention at the time of making the contract of not performing, is actionable fraud, which will sustain an action Í;o declare a trust, and therefore a petition setting ip such facts is not demurrable.